DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application 17/538,376 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 11,190,732. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis between each of the independent claims below:

The instant application: 17/538,376
U.S. Patent 11,190,732
1. A workstation for educators and clinical professionals comprising: a workspace module comprising a plurality of cubicles; a tube located in the middle of said workspace module comprising an immersive camera; an Internet access point; a plurality of computers; wherein each computer of said plurality of computers is connected to a secure cloud server comprising: at least one processor; a storage module; a memory module; a video capturing module; and a software module configured to: make video calls; record video; tag video.





































================================
8. A workstation for educators and clinical professionals comprising: a workspace module comprising a semicircular table; a plurality of chairs; an immersive camera configured to capture the front view of said workspace module; an Internet access point; a plurality of computers mounted of the back of said plurality of chairs; wherein each computer of said plurality of computers is connected to a secure cloud server comprising: at least one processor; a storage module; a memory module; a video capturing module; and a software module configured to: make video calls; record video; tag video.





































===============================
15. A method for monitoring treatment patients with developmental, cognitive and/or neurological disorders comprising the steps of; configuring an immersive camera to detect a patient in a workstation; recording video of a treatment session using said immersive camera; storing said video on a secure web server, wherein said secure web server comprises a software application configured to allow tagging said video; tagging said video with comments related to said patient.

1. A workstation for educators and clinical professionals, comprising: a workspace module comprising a plurality of cubicles; a tube located in the middle of said workspace module comprising an immersive camera; an Internet access point; a plurality of computers; wherein each computer of said plurality of computers is connected to a secure cloud server comprising: at least one processor; a storage module; a memory module; a video capturing module; and program instructions stored on said storage module for execution by said processor, said stored program instructions comprising: program instructions for making video calls; program instructions for recording video; program instructions for recording video calls; program instructions for tagging video; program instructions for creating at least one user profile; program instructions for associating recorded video with said at least one user profile; program instructions for associating said immersive camera to at least one of said plurality of cubicles; wherein tagging video comprises adding a plurality of tags to said video in a live manner while a video call or video recording is in progress, and said plurality of tags is directed at providing information related to the video and unrelated to structuring data; wherein said secure cloud server further comprises a machine learning software module configured to collect video tag and patient or student data, extract and analyze comments and recommendations from the video tag and patient or student data, and provide treatment recommendations based on said video tag and patient or student data; wherein the recorded video is individually uploaded to the cloud server and stitched together as a 360-degree video; and wherein both the individually uploaded recorded video and the 360-degree video are stored separately, allowing a user to access video for either one patient/student or for a complete group of patients/students.

=================================
7. A workstation for educators and clinical professionals, comprising: a workspace module comprising a semicircular table; a plurality of chairs; an immersive camera configured to capture the front view of said workspace module; an Internet access point; a plurality of computers mounted of the back of said plurality of chairs; wherein each computer of said plurality of computers is connected to a secure cloud server comprising: at least one processor; a storage module; a memory module; a video capturing module; and program instructions stored on said storage module for execution by said processor, said stored program instructions comprising: program instructions for making video calls; program instructions for recording video; program instructions for recording video calls; program instructions for tagging video; program instructions for creating at least one user profile; program instructions for associating recorded video with said at least one user profile; program instructions for associating said immersive camera to at least one of said plurality of cubicles; wherein tagging video comprises adding a plurality of tags to said video in a live manner while a video call or video recording is in progress, and said plurality of tags is directed at providing information related to the video and unrelated to structuring data; wherein said secure cloud server further comprises a machine learning software module configured to collect video tag and patient or student data, extract and analyze comments and recommendations from the video tag and patient or student data, and provide treatment recommendations based on said video tag and patient or student data; wherein the recorded video is individually uploaded to the cloud server and stitched together as a 360-degree video; and wherein both the individually uploaded recorded video and the 360-degree video are stored separately, allowing a user to access video for either one patient/student or for a complete group of patients/students.

================================
13. A method for monitoring treatment patients with developmental, cognitive and/or neurological disorders, comprising the steps of; configuring an immersive camera to detect at least one patient in a workstation; recording video of a treatment session using said immersive camera; storing said video on a secure web server, wherein said secure web server comprises a software application configured to allow tagging said video; tagging said video with comments related to said patient; creating at least one user profile; associating recorded video with said at least one user profile; associating said immersive camera to said at least one patient; wherein tagging video comprises adding a plurality of tags to said video in a live manner while video recording is in progress, and said plurality of tags is directed at providing information related to the video and unrelated to structuring data; wherein said secure cloud server further comprises a machine learning software module configured to collect video tag and patient or student data, extract and analyze comments and recommendations from the video tag and patient or student data, and provide treatment recommendations based on said video tag and patient or student data; wherein the recorded video is individually uploaded to the cloud server and stitched together as a 360-degree video; and wherein both the individually uploaded recorded video and the 360-degree video are stored separately, allowing a user to access video for either one patient/student or for a complete group of patients/students.


From the above evidence, it is clear that the claim limitations of the instant application are covered by the limitations of claimed invention of said US Pat. 11,190,732.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al (US 2017/0324572) in view of Shipon (US 2003/0023459), Gorzynski et al (US 2008/0266380 – Hereafter Gor) and Cutler et al (US 2004/0001137).

Claims 1 and 15, Biggs teaches a workstation (Fig. 4) for educators and clinical professionals (See Shipon, [0014-0015] for health professional and teacher) comprising: 
a workspace module comprising a plurality of cubicles; (see Gor’s fig. 10);
a tube located in the middle of said workspace module (see Cutler’s fig. 4) comprising an immersive camera; (Biggs: 3-D camera, [0034]);
an Internet access point; (Biggs: Intranet/Internet, [0038]);
a plurality of computers; (Biggs: The conference call may be between the user computing system 130, the host computing system 100, and remote user(s), [0029]);
wherein each computer of said plurality of computers is connected to a secure cloud server (Biggs: The conference call may be between the user computing system 130, the host computing system 100, and remote user(s), [0029].  Please note that host 100 is a secure server);
comprising: 
at least one processor (Biggs: Fig. 1, label 102); a storage module (Label 106); a memory module (Label 104); a video capturing module (video camera, [0034]); and a software module ([0015-0017] and Figs. 1 and 2) configured to: 
make video calls; (Biggs, [0027]: initiates a conference for attendee);
record video; (Biggs, [0035-0036]: recording of a conference call);
tag video. (Biggs, [0035-0036]: prepare, annotate or tag at least one of an audio recording, a video recording, or transcript of content of the conference call).
	It would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Shipon, Gor: and Cutler into the teaching of Biggs for providing a central camera system to capture images of the participants in different cubicle setup and increase the communicative content of the proceedings thru a live and collaborative approach to a conferencing environment.
Claims 2, 9 and 18, wherein said immersive camera is a 360-degree camera.  (Gor: The camera can be rotated as indicated by arrow 294 to point to the left, right, rear, etc, [0041]).

Claims 3 and 11, wherein said plurality of computers comprises desktop computers, laptop computers, or tablet computers. (Biggs: [0009]).
Claims 5, wherein said software module is further configured to stream live video. (Biggs: The analysis of the content of the conference call may be provided to conference attendees in real-time, [0035]).

Claims 6, 13 and 20, wherein said secure web server further comprises a machine learning software module configured to collect video tag and patient data and provide suggestions based on said data. (Biggs:  a host computing system may establish a secure connection to a user computing system in response to receiving a secure connection request from the user computing system, [0013]).

Claims 7 and 14, wherein said secure web server further comprises a professionals directory software module. (Shipon, [0064]: phone, fax, email, pager for contacting by system 135).

Claims 10 and 19, wherein said immersive camera is a 180-degree camera. (Gor: The camera can be rotated as indicated by arrow 294 to point to the left, right, rear, etc, [0041] meaning it includes 180 or Fig. 4 212).

Claim 16, wherein said workstation comprises a plurality of individual treatment cubicles. (See Gor’s Fig. 10).
Claim 17, wherein said workstation comprises a group learning semicircular table. (See Gor, Figs. 3-6).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs in view of Shipon, Gor and Cutler and further in view of Sarkar (US 2019/0086910).
Claims 4 and 12, further comprising a wireless headset.  
Sarkar teaches the feature in Fig. 2, 212.
It would have been obvious to the ordinary artisan before the effective filing date to modify the teaching of Biggs, Gor, and Cutler to include the Sarkar’s teaching on headset to provide greater convenience for the participants as it provides greater freedom to theirs hands

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs in view of Shipon, Gor and Cutler and further in view of Lippert et al (US 6,321,912).

Claim 8. A workstation for educators and clinical professionals comprising: a workspace module comprising a semicircular table; a plurality of chairs; an immersive camera configured to capture the front view of said workspace module; an Internet access point; [[a plurality of computers mounted of the back of said plurality of chairs = X1]]; wherein each computer of said plurality of computers is connected to a secure cloud server comprising: at least one processor; a storage module; a memory module; a video capturing module; and a software module configured to: make video calls; record video; tag video.

Claim 8 is rejected by a combined teaching of Biggs in view of Shipon, Gorzynski and Cutler except the feature being bracketed out shown as X1 above. 
	Lippert teaches X1 via Fig. 9. 
	Therefore it would have been obvious to the ordinary artisan to incorporate the teaching of Lippert into the teaching of Biggs for the purpose of utilizing a conference setup that is most beneficial and convenient to the participants to place or to position their devices at their comfort/convenience.

					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651